[Cite as Allen v. Muskingum Cty. Sheriff, 2011-Ohio-3325.]


        IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO
                               FIFTH APPELLATE DISTRICT



JOHN DALE ALLEN                                   :          JUDGES:
                                                  :          Hon. John W. Wise, P.J.
        Petitioner                                :          Hon. Julie A. Edwards, J.
                                                  :          Hon. Patricia A. Delaney, J.
-vs-                                              :
                                                  :          CASE NO. CT11-0023
MUSKINGUM COUNTY SHERIFF                          :
                                                  :          OPINION
        Respondent                                :




CHARACTER OF PROCEEDING:                               Petition for Writ of Habeas Corpus


JUDGMENT:                                              WRIT DENIED


DATE OF JUDGMENT ENTRY:                               June 23, 2011


APPEARANCES:


For Petitioner – Pro se:                               For Respondent:

JOHN DALE ALLEN                                        NO APPEARANCE
c/o 28 N. 4th St, - SB4
Zanesville, OH 43701
                                                                                  2


Muskingum County, Case No. CT11-0023

Delaney, J.,

      {¶1}     Petitioner, John Dale Allen, has filed a Petition for Writ of Habeas

Corpus alleging unlawful detention based upon his contention that the trial court

lacked jurisdiction over Petitioner and set excessive bail. We find it unnecessary

to address those claims because Appellant has failed to comply with the

procedural requirements for a habeas petition.

      {¶2}     A review of the Petition reveals Petitioner has failed to attach the

necessary commitment papers in compliance with R.C. 2725.04(D).                 The

Supreme Court has held failure to comply with this requirement is a fatal defect

which cannot be cured, “[C]ommitment papers are necessary for a complete

understanding of the petition. Without them, the petition is fatally defective. When

a petition is presented to a court that does not comply with R.C. 2725.04(D),

there is no showing of how the commitment was procured and there is nothing

before the court on which to make a determined judgment except, of course, the

bare allegations of petitioner's application.” Bloss v. Rogers (1992), 65 Ohio

St.3d 145, 602 N.E.2d 602. See also, Boyd v. Money, 82 Ohio St.3d 388, 696

N.E.2d 568, 1998-Ohio-221, wherein the Supreme Court held, “Habeas corpus

petitioner's failure to attach pertinent commitment papers to his petition rendered

petition fatally defective, and petitioner's subsequent attachment of commitment

papers to his post-judgment motion did not cure the defect.” R.C. 2725.04(D).

       {¶3}    We likewise find failure to include all pertinent entries has made a

complete understanding of the Petition impossible.
                                                                             3


Muskingum County, Case No. CT11-0023

      {¶4}   For this reason, Petitioner’s request for Writ of Habeas Corpus is

denied.

      {¶5}   PETITION FOR WRIT DENIED.

      {¶6}   COSTS TO PETITIONER.



By: Delaney, J.,
    Wise, P.J., and
    Edwards, J. concur




                                        ____________________________
                                        HON. PATRICIA A. DELANEY


                                        ____________________________
                                        HON. JOHN W. WISE


                                        ____________________________
                                        HON. JULIE A. EDWARDS
                                                                           4


       IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


JOHN DALE ALLEN                         :     CASE NO. CT11-0023
                                        :
       Petitioner                       :
                                        :
-vs-                                    :     JUDGMENT ENTRY
                                        :
MUSKINGUM COUNTY SHERIFF                :
                                        :
       Respondent                       :




       For the reasons stated in the Memorandum-Opinion on file, Petitioner’s

Writ of Habeas Corpus is hereby denied. Costs taxes to Petitioner.




                                        ______________________________
                                        HON. PATRICIA A. DELANEY


                                        ______________________________
                                        HON. JOHN W. WISE


                                        ______________________________
                                        HON. JULIE A. EDWARDS